DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered, but they are not fully persuasive. Examiner first notes that Applicant’s arguments with respect to the drawing objections and rejections under 35 U.S.C. § 112 in view of the current amendments are persuasive and as such those objections and rejections have been withdrawn. However, with respect to the remaining sections of the remarks, these arguments are not fully persuasive for the following reasons.
Applicant’s request that claims be interpreted based on their plain meaning is noted. However, Examiner notes that during examination, claims are to be given their broadest reasonable interpretation in light of the specification. Ordinarily this means claim terms are given their plain meaning as understood by one of ordinary skill in the art, but for the purpose of clarity it is reiterated that the standard is BRI in light of the specification. Examiner’s treatment and discussion of product-by-process and functional language has not deviated from this standard, nor will it, moving forward. Examiner notes that any product-by-process and functional language will continue to be interpreted in accordance with well-established precedent and guidelines set forth in the MPEP, as discussed in more detail in previous correspondence.
Applicant argues on pages 12-14 of the filed remarks that the amendments to claim 1 render the claim supported by the specification as originally filed. Specifically, Applicant points to FIG. 12 (as exemplary) and page 114, line 10 to page 115, line 23 of the originally filed specification as providing this support, arguing that it is a “cladding layer” noted by reference numeral 7 that extends along the space between the two adjacent light emitting devices rather than the p-doped layer and n-doped layer.

For purposes of clarity and completeness, Examiner addresses the arguments in full, and does not find the arguments to be persuasive that the language “is covered by one or more cladding layers … the p-doped layer and/or n-doped layer not extending along the space.” As Applicant notes, the specification makes it clear that the thin cladding layer 7 can be made from the same material as layers 3 and 5, which has a plain meaning exactly opposite of that which is claimed. Furthermore, it is clear from the drawings that Applicant did not intend for 7 and 3/5 to be separate structures as there are no lines of demarcation between them. Reading the disclosure as a whole, including both the specification and the drawings, one of ordinary skill in the art would read that portion of the disclosure as asserting that n-doped and p-doped layers do extend in that space, with the “cladding layer” being a smaller portion of the overall layers.
Applicant attempts to differentiate “cladding layer” from the n-doped and p-doped layers of the claim by arguing the term “has a specific meaning for the skilled person clearly different from the n-doped and p-doped layers.” Notably, Applicant fails to provide this meaning or present evidence supporting this argument. Examiner presents the following references, each of which discuss a “cladding layer” that are n-doped or p-doped layer: Toyoda et al. (U.S. Patent No. 8,586,965 B2); Yoshida et al. (U.S. 9,202,988 B2); and Tanaka et al. (U.S. Patent No. 10,096,585 B2). These are merely exemplary, but show that within the art the meaning of the term “cladding layer” does not require a different material from that layers 3 and 5. Under the broadest reasonable interpretation in view of the specification it would appear to one of ordinary skill in the art that the “cladding layer” 7 is an extension of the material used to form the n-doped layer and the p-doped layer. 

A fair reading of the disclosure leads one to understand that, in this particular embodiment, the cladding layer is an undoped portion of the same material as the p-doped and n-doped layers. As such, it is not the layer that does not extend in this case, but merely the upper portions of the top layer and lower portions of the bottom layer having the higher doping concentration that are removed.
Furthermore, the scope of the claim is too broad to be confined to this embodiment. Returning to the claim language, Applicant claims “at least one cladding layer” and that “the p-doped layer and/or n-doped layer not extending along the space.” There is no evidence that Applicant contemplated an embodiment having only one cladding layer, but appears to require cladding layers on both sides of the active layer. There is also no evidence that Applicant contemplated an embodiment wherein only one of the p-doped layer or n-doped layer extends through while the other does not. As such, Examiner contends that the claim is not fully supported by the specification. Examiner suggests Applicant to limit the claims to the supported 
Applicant then argues on pages 15-17 that Meitl does not teach claim 1 as currently amended. In particular, Applicant argues that Meitl does not teach “a holding structure anchored on or partially in the substrate and supporting the functional layer stack with the first electrically conductive contact layer and the second electrically conductive contact layer, wherein the holding structure extends from the substrate along a side portion of the functional layer stack to a side portion of the first electrically conductive contact layer.”
On pages 15-16 of the filed remarks, Applicant describes the method of manufacture of Metil and notes differences between the method of Meitl and the methods described in the current application. Examiner notes at the outset that the claims are drawn to a device. Differences between Metil and the claim must be recited structurally, not by the method of manufacture in order to differentiate a product claim from the reference. 
In making this argument, it appears Applicant is asserting that the holding structure of Meitl is not arranged on a substrate. However, Examiner notes that “substrate” does not mean “growth substrate.” The second is a narrow term requiring a particular relationship between the functional layer stack and the underlying substrate, whereas the former term is much broader and is defined by Oxford’s English Dictionary as meaning “an underlying substance or layer.” Thus, the fact that the functional layer of Meitl is not disposed over its growth substrate is immaterial to the claims at hand. The layers are disposed over a combination of 80/82/50/70/61 that forms a substrate. All of these are layers underlying the functional layer and thus form a substrate under the broadest reasonable interpretation. Examiner further notes that Applicant appears to argue a distinction in that the holding structure of the application is directly in contact 
Applicant further argues on page 17 that Meitl lacks a holding structure along a side portion of a metal layer as required by claim 11. However, as indicated in the annotated figure included in the rejection below the holding structure of Meitl does extend along “a side surface” of the electrically conductive contact. Applicant can further limit the claim to require it be a particular side surface of the contact, but as the claim currently reads Meitl reads on this limitation as discussed below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the p-doped layer and/or the n-doped layer not extending along the space, in combination with the other limitations of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15-16 are objected to because of the following informalities:  
Claim 15 recites the limitation “the holding structure comprises InGaAlP or AlGaAs attached to the functional layer stack on the first main surface side.” While not indefinite, Examiner maintains that the language used to claim this feature could be more clear. In particular, Examiner notes that claim 11, from which claim 15 depends, sets forth the holding structure as extending from the substrate along a side portion of the functional stack to a side portion of the first electrically conductive contact layer. Claim 15 then seeks to limit the holding structure by noting comprises a particular material “attached to the functional layer stack on the first main surface side.” Clarity would be improved by being affirmatively setting forth that the holding structure further comprises a layer of InGaAlP or AlGaAs, wherein the layer of InGaAlP or AlGaAs is attached to the functional layer stack on the first main surface side. This acknowledges that the portion of the stack being discussed is arranged at a different position from the extension along the side discussed in the independent claim.
Claim 16 recites the limitation “the holding structure is attached to the functional layer stack on the second main surface side and comprises InGaAlP or AlGaAs.” Again while this is not necessarily indefinite, the language used makes it difficult to discern the claim. When read in light of the specification the holding structure is best understood as reference numeral 9 from FIG. 23, for example. However, claim 16 further limits the structure by imposing the inclusion of InGaAlP or AlGaAs arranged on the bottom of the functional layer stack. This can be seen, for example, as layer 24 in FIG. 24. Thus, it is not necessarily the holding structure 9, itself, that is attached on the second main surface and comprises the claimed materials, but rather it is that the holding structure further includes a layer comprising InGaAlP or AlGaAs, wherein the layer comprising InGaAlP or AlGaAs is attached to the functional layer stack on the second main surface side. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “the active layer is covered by one or more cladding layers and forms a material transition layer with a maximum thickness dC along the space between the two adjacent light emitting devices, with the p-doped layer and/or the n-doped layer not extending along the space.” For the reasons discussed in detail above, these limitations are not supported by the specification as originally filed when taken together and with the other limitations of claim 1. In particular Examiner reiterates that the claim covers a number configurations between the number of cladding layers and presence of doped layers that are beyond the scope of that which is described in the specification. Claims 2-10 and 25 are rejected due to their dependence from claim 1.
Claim 25 further recites the limitation “the first and second insulating layers extend on respective main surfaces of the active layer along the space between the two adjacent light emitting devices.” However, claim 25 depends from claim 1, which previously requires the presence of cladding layers on the main surfaces of the active layer. There is not support for an embodiment including the cladding layers and the claim 25 limitation.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the first and second insulating layers extend on respective main surfaces of the active layer along the space between the two adjacent light emitting devices.” As discussed above, this limitation is in conflict with the limitations of the independent claim from which it depends. Thus, it is unclear as to what layer or material is extending along the main surfaces of the active layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 17, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meitl et al. (U.S. Patent No. 9,368,683 B1).
Regarding claim 11, Meitl discloses a µ-LED comprising:
a functional layer stack (FIG. 20: 31/32, see col. 8, line 20) having an active layer (see col. 8, line 23) having a first main surface side facing away from a substrate and a second main surface side facing the substrate (FIG. 20: top side is first main surface side, bottom side is second main surface side);
a first electrically conductive contact layer arranged on the first main surface side (FIG. 20: 96, see col. 14, line 33);
a second electrically conductive contact layer applied to the second main surface side (FIG. 20: 33, see col. 8, line 20); and
a holding structure anchored on the substrate (FIG. 20: 93, see col. 10, line 58), and supporting the functional layer stack with the first electrically conductive contact layer and the second electrically conductive contact layer (FIG. 20: 93 supports 30 and portions of 96),

wherein the holding structure is configured to be breakable for separating the µ-LED from the holding structure during a lift-off procedure (see col 11, line 30).

    PNG
    media_image1.png
    684
    1038
    media_image1.png
    Greyscale

[ANNOTATED FIG. 20]
Regarding claim 14, Meitl discloses the holding structure comprises an oxide or a nitride and is electrically non-conductive (FIG. 14: 90, see col. 10, line 43).
Regarding claim 17, Meitl discloses the second electrically conductive contact layer comprises a metal (see col. 11, line 8).
Regarding claim 26, Meitl discloses the functional layer stack comprises an n-doped layer, a p-doped layer, and the active layer in between (see col. 8, lines 19-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (U.S. Patent No. 9,368,683 B1) in view of Lauermann et al. (U.S. Pub. No. 2019/0305185 A1).
Regarding claim 12, Meitl is silent in regards to the active layer has an increased band gap in edge regions of the µ-LED and/or in regions, which are at least adjacent to the holding structure or adjacent to a possible break-off edge.
Lauermann discloses the active layer has an increased band gap in edge regions of the µ-LED and/or in regions, which are at least adjacent to the holding structure or adjacent to a possible break-off edge (see paragraph 0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the edge region band gap 
Regarding claim 13, Meitl is silent in regards to comprising quantum well intermixing in edge regions of the active layer or in regions of the active layer adjacent to the support structure or adjacent to a possible break-off edge.
Lauermann discloses comprising quantum well intermixing in edge regions of the active layer or in regions of the active layer adjacent to the support structure or adjacent to a possible break-off edge (see paragraph 0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the intermixing of Lauermann to the teachings of Meitl so as to decrease recombination loss (see paragraph 0111).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (U.S. Patent No. 9,368,683 B1) as applied to claim 11 above, and further in view of Izumiya et al. (U.S. Patent No. 5,103,271 A).
Regarding claim 15, Meitl is silent in regards to the holding structure comprises InGaAlP or AlGaAs attached to the functional layer stack on the first main surface side.
Izumiya discloses an AlGaAs layer attached to the functional layer stack on the first main surface side (FIG. 2: AlGaAs layer 19 on upper side of stack 10, see col. 5, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to layer of Izumiya to the stack of Meitl so as to provide a buffer contact layer between the stack and the conductor (see col. 5, line 6). 
Examiner notes that under the broadest reasonable interpretation, consistent with the specification and the manner in which the invention is being claimed the “holding structure” can be defined as the portion along the side the functional stack and also including top and/or bottom layers applied on the functional layer stack. As such, application of this layer of Izumiya to the top of the stack results in a combination in which the holding structure includes the AlGaAs layer along the top of the structure.
Regarding claim 16, Meitl is silent in regards to the holding structure is attached to the functional layer stack on the second main surface side and comprises InGaAlP or AlGaAs.
Izumiya discloses InGaAlP and AlGaAs layers attached to the functional layer stack on the second main surface side (FIG. 2: 15/16, see col. 3, line 53-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to layer of Izumiya to the stack of Meitl so as to provide an intermediate band gap layer and a supporting layer (see col. 3, lines 53-57).
Examiner notes that under the broadest reasonable interpretation, consistent with the specification and the manner in which the invention is being claimed the “holding structure” can be defined as the portion along the side the functional stack and also including top and/or bottom layers applied on the functional layer stack. As such, application of this layer of Izumiya to the top of the stack results in a combination in which the holding structure includes the layer along the bottom of the structure.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (U.S. Patent No. 9,368,683 B1) in view of Bathurst et al. (U.S. Pub. No. 2014/0340900 A1).
Regarding claim 27, Meitl is silent in regard to the first electrically conductive contact layer does not cover the holding structure.
Bathurst discloses the first electrically conductive contact layer does not cover the holding structure (FIG. 1G: 104 is under 106 and thus contact layer 104 does not cover holding structure 106, see paragraph 0059).
It would have been obvious to one of ordinary skill in the art to apply the teachings of Bathurst to the teachings of Meitl such that the holding structure is arranged outside the contact layer as seen in Bathurst. The motivation to do so is that the modification involves a mere rearrangement of parts and would not affect the operability of the device, which has been held to support a prima facie case of obviousness. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 See also In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04(VI)(C).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819